Case 19-52182   Doc 24   Filed 02/02/20 Entered 02/02/20 12:39:01   Desc Main
                           Document     Page 1 of 6
Case 19-52182   Doc 24   Filed 02/02/20 Entered 02/02/20 12:39:01   Desc Main
                           Document     Page 2 of 6
Case 19-52182   Doc 24   Filed 02/02/20 Entered 02/02/20 12:39:01   Desc Main
                           Document     Page 3 of 6
Case 19-52182   Doc 24   Filed 02/02/20 Entered 02/02/20 12:39:01   Desc Main
                           Document     Page 4 of 6
Case 19-52182   Doc 24   Filed 02/02/20 Entered 02/02/20 12:39:01   Desc Main
                           Document     Page 5 of 6
Case 19-52182   Doc 24   Filed 02/02/20 Entered 02/02/20 12:39:01   Desc Main
                           Document     Page 6 of 6
